internal_revenue_service number release date index number ----------------------------------- ------------------------ ----------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact -------------------- id no ------------------ telephone number ---------------------- refer reply to cc tege eoeg eo2 plr-131278-15 date date legend foundation ----------------------------------- year year company a b c firm ------- ------- ---------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------- ----------------------- dear ------------------- this letter responds to foundation’s ruling_request dated date and subsequent correspondence submitted by its authorized representatives for discretionary relief under sec_301_9100-3 for an extension of time to make the election under sec_53_4942_a_-3 facts foundation is recognized as an organization described in sec_501 and classified as a private_foundation under sec_509 foundation provides grants to further the charitable purposes of organizations described in sec_501 during year foundation received contributions of a dollars including cash of b dollars and appreciated real_property with a fair_market_value of c dollars the real_property was contributed based on the understanding that foundation would take the plr-131278-15 necessary steps to qualify as a conduit foundation within the meaning of sec_170 foundation engaged company a well-regarded and experienced tax_return preparation company to prepare foundation’s year form_990-pf foundation relied on company to advise foundation on the proper completion of the form_990-pf in connection with the preparation of the year form_990-pf company calculated the excess_distribution carryovers in a manner that was consistent with having made a valid election under sec_53_4942_a_-3 by not reducing the carryover from the year qualifying distributions however the election to apply distribution carryovers to meet the conduit foundation requirement was not made when the year form_990-pf was prepared and filed firm discovered foundation’s failure to make the election for year in date as a result of firm’s subsequent review of foundation’s year form_990 pf in connection with a proposed donation of property to foundation upon this discovery firm notified foundation and foundation immediately decided to seek permission to make and attach a late election to its forms 990-pf for year and year foundation has submitted a sworn affidavit from an officer of company the affidavit declares that company failed to include any amount on part vii line7 the line used to indicate distributions out of corpus in order for foundation to qualify as a conduit foundation within the meaning of sec_170 of the code company also declared that it failed to make or inform foundation of the availability of the election under sec_53_4942_a_-3 of the regulations to apply distribution carryovers to meet the conduit foundation requirement at the time the year form_990-pf was prepared and filed the information returns prepared by company met the requirement to make the election foundation asserts that none of the excess qualifying distributions were used for any other purpose and there was no intention to use them for any other purpose law and analyis sec_170 provides in part that contributions by an individual to a private_foundation that makes qualifying distributions that are treated as distributions out of corpus in an amount equal to percent of the contribution within three months and days of the end of the private foundation's taxable_year are deductible pincite percent of the foundation's contribution_base for the taxable_year sec_4942 provides for the imposition on the undistributed_income_of_a_private_foundation for any taxable_year which has not been distributed before the first day of the second or any succeeding taxable_year following such taxable_year if such first day falls within the taxable_period a tax equal to percent of the amount of such plr-131278-15 income remaining undistributed at the beginning of such second or succeeding taxable_year sec_4942 defines a private foundation's distributable_amount for any taxable_year as an amount equal to the sum of the minimum_investment_return plus the amounts described in subsection f c reduced by the sum of the taxes imposed on such private_foundation for the taxable_year under subtitle a and sec_4940 sec_4942 provides rules as to the treatment of qualifying distributions made during a taxable_year generally qualifying distributions for a taxable_year are treated as made a first out of the undistributed_income of the immediately preceding_taxable_year if the private_foundation was subject_to tax imposed by this section for the preceding year to the extent thereof b second out of undistributed_income for the taxable_year to the extent thereof and c then out of corpus sec_53_4942_a_-3 provides that a donee organization may elect to treat as a current_distribution out of corpus any amount distributed in a prior taxable_year which was treated as a distribution out of corpus under paragraph d iii of this section provided that a such amount has not been availed of for any other purpose such as a carryover under paragraph e of this section or a redistribution under this paragraph for a prior year b such corpus distribution occurred within the preceding years and c such amount is not later availed of for any other purpose such election must be made by attaching a statement to the return the foundation is required to file under sec_6033 with respect to the taxable_year for which such election is to apply such statement must contain a declaration by an appropriate foundation_manager within the meaning of sec_4946 that the foundation is making an election under this paragraph and it must specify that the distribution was treated under paragraph d iii of this section as a distribution out of corpus in a designated prior taxable_year or years this election is permissible in order to satisfy distribution_requirements under sec_170 furthermore for purposes of making the election an extension of time for making the election may be available under the relief provisions found in sec_301_9100-1 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make certain regulatory elections sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 plr-131278-15 sec_301_9100-3 provides that requests for extensions of time for regulatory elections may be granted when a foundation provides evidence to establish to the satisfaction of the commissioner that a foundation acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a foundation is deemed to have acted reasonably and in good_faith if the foundation i requests relief under this section before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the foundation's control iii failed to make the election because after exercising reasonable diligence taking into account the foundation's experience and the complexity of the return or issue the foundation was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional including a tax professional employed by the foundation and the tax professional failed to make or advise the foundation to make the election sec_301_9100-3 provides that a foundation will not be considered to have reasonably relied on a qualified_tax professional if the foundation knew or should have known that the professional was not i competent to render advice on the regulatory election or ii aware of all relevant facts sec_301_9100-3 provides in part that a foundation is deemed to have not acted reasonably and in good_faith if the foundation was informed in all material respects of the required election and related tax consequences but chose not to file the election sec_301_9100-3 provides that the commissioner will grant a reasonable extension of time to make a regulatory election only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in the foundation having a lower tax_liability in the aggregate for all taxable years affected by the election than the foundation would have had if the election had been timely made sec_301_9100-3 provides in part that for relief to be granted the service may require the foundation to consent under sec_6501 to an extension of the period of limitations on assessment for the taxable_year in which the regulatory election should have been made and any taxable years that would have been affected by the election had it been timely made plr-131278-15 sec_301_9100-3 specifies evidence which must be provided when a foundation requests relief under this section which includes a affidavit and declaration from foundation and b affidavits and declarations from other parties sec_301_9100-3 further requires additional information to support request for relief under sec_301_9100-3 which includes i the foundation must state whether the foundation's return s for the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made is being examined or is being considered by an appeals_office or a federal court the foundation must notify the service office considering the request for relief if the service starts an examination of any such return while the foundation's request for relief is pending ii the foundation must state when the applicable return form or statement used to make the election was required to be filed and when it was actually filed iii the foundation must submit a copy of any documents that refer to the election iv when requested the foundation must submit a copy of the foundation's return for any taxable_year for which the foundation requests an extension of time to make the election and any return affected by the election and v when applicable the foundation must submit a copy of the returns of other foundations affected by the election foundation is an organization recognized as exempt under sec_501 and classified as a private_foundation under sec_509 foundation is a private_foundation required to distribute all undistributed_income by the close of the following tax_year see sec_4942 see also sec_4942 which defines distributable_amount pursuant to sec_53_4942_a_-3 a private_foundation may elect to treat as a current_distribution out of corpus any amount distributed in a prior taxable_year which was treated as a distribution out of corpus provided that such amount has not been availed of for any other purpose such as a carryover under paragraph e of this section or a redistribution under this paragraph for a prior year and such corpus distribution occurred within the preceding five years and such amount is not later availed for any other purpose this election is allowed in order to satisfy distribution_requirements under sec_170 the election must be made by attaching a statement to the return the foundation is required to file under sec_6033 with respect to the taxable_year for which the election applies the statement must contain a declaration by an appropriate foundation_manager within the meaning of sec_4946 that the foundation is making an election under this paragraph and it must specify that the distribution was treated under paragraph d iii of this section as a distribution out of corpus in a designated prior taxable_year or years foundation did not properly make this election when it timely filed each of its year and year form 990-pfs however foundation asserts that it met the requirements in plr-131278-15 each of those years to make the election and that it acted reasonably and in good_faith at all times because it relied on the experience of a qualified_tax professional to properly prepare its returns under sec_301_9100-3 when the foundation is required to make the election under sec_53_4942_a_-3 but omits to a request for an extension of time for regulatory election s may be granted if the foundation provides evidence including an affidavit to establish to the satisfaction of the commissioner that the foundation acted reasonably and in good_faith and the grant of the relief will not prejudice the interests of the government as further explained in sec_301_9100-3 the foundation will be deemed to have acted reasonably and in good_faith if among other things the foundation requests relief under this section before the failure to make the regulatory election is discovered by the service or if the foundation failed to make the election because of intervening events beyond their control or failed to make the election because after exercising reasonable diligence taking into account the foundation's experience and the complexity of the return or issue the foundation was unaware of the necessity of the election or the foundation reasonably relied on a qualified_tax professional including a tax professional employed by the foundation and the foundation failed to make or advise the foundation to make the election foundation provided documentation which included an affidavit from company a well- regarded and experienced tax preparation firm to support the position that it acted reasonably and in good_faith as required by sec_301_9100-3 foundation reasonably relied on company to properly advise it about the returns they prepared for foundation and to explain the technical areas of the form_990-pf foundation exercised reasonable diligence and held review meetings with the preparer to explain the excess_distribution carryover foundation did not have any reason to believe that company was not competent to render advice about required regulatory elections in addition the discovery of the failure to properly make the election on the form_990-pf for year and year was by firm rather than by the internal_revenue_service in order to qualify for discretionary relief a foundation must demonstrate that the interests of the government will not be prejudiced by the granting of relief as required under sec_301_9100-3 the interest of the government is prejudiced if granting such relief would result in a foundation having a lower tax_liability than if the election had been timely made foundation represented and provided support to show that its request for relief for the late filing of an election under sec_53_4942_a_-3 to treat as current_distribution out of corpus the amounts distributed in the prior taxable years that are available as excess distributions carryovers held in corpus does not result in it or its grantor s having lower tax_liabilities than if they had timely properly filed such election the affidavits and other evidence provided satisfy the requirements of sec_301_9100-3 b - c and the procedural requirements of sec_301_9100-3 therefore to grant foundation an extension of time to make the election will not prejudice the government's interest plr-131278-15 ruling based solely on the facts and representations submitted by foundation we conclude that the requirements of sec_301_9100-3 have been satisfied as a result foundation is granted an extension of time to make an election under sec_53_4942_a_-3 in replacement of the unsigned elections filed with the year and year returns the election shall be made by filing an amended forms 990-pf for these years and attaching a statement making the election to each amended_return foundation shall have days from the date of this letter_ruling to file the amended returns the amended returns and subsequent returns should reflect the revised carryover amounts in addition a copy of this letter must be attached to the relevant returns if foundation files electronically it may satisfy this requirement by attaching a statement to the return that provides the date and control number of this letter_ruling this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter pursuant to the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representatives sincerely andrew f megosh jr senior tax law specialist eo branch tax exempt government entities
